PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_03_FR.txt. 67

OPINION INDIVIDUELLE DE M. NAGAOKA

L'interprétation selon laquelle la Partie II de la Constitution
de Dantzig, en se servant de l'expression « loi », vise une loi
adoptée conformément à l’article 43 de ladite Constitution,
n'est pas convaincante. I] faut, en effet, admettre qu'une loi,
telle que celles qui sont visées dans cette partie de la
Constitution, ne peut pas toujours entrer elle-même dans tous
les détails; c’est pourquoi il est d’ailleurs généralement
reconnu qu'une loi pénale peut s’en remettre à un règlement
d'administration publique du soin de déterminer ces détails.

On doit également admettre qu’une loi pénale peut laisser
— et que les lois pénales laissent, en fait, souvent — au
juge le soin de fixer les modalités de son application. Dès
lors, et afin de constater s'il y a incompatibilité entre les
deux décrets du 29 août 1935, promulgués comme des décrets
ayant force de loi, et la Constitution de Dantzig, il s’agit
d'examiner si les décrets-lois laissent au juge une latitude trop
large, lui permettant de rendre en toute liberté des arrêts
selon sa discrétion, même en méconnaissance des dispositions
de la Constitution. Il est difficile d'accepter que le résultat
de cet examen puisse être affirmatif. Les deux décrets-lois
dont il s’agit imposent au juge l'obligation de se conformer,
en rendant des arrêts en vertu de ces décrets, à deux condi-
tions qui limitent considérablement sa liberté d'appréciation.
Les individus, en essayant d’éluder les prescriptions d’une loi
pénale, tâchent de mettre à profit les lacunes ou imper-
fections qu'elle peut présenter. Or, si la loi était appliquée
par analogie dans les conditions prévues par les décrets-lois,
ces individus devraient se rendre compte à l'avance du carac-
tère punissable de leurs actes.

D'autre part, il ne faut pas perdre de vue que la Consti-
tution de la Ville libre de Dantzig a été élaborée d'accord
avec le Haut-Commissaire de la Société des Nations et ne
peut être modifiée qu’avec l’autorisation de la Société. I] s’ensuit
que la Ville libre ne posséde pas le droit de supprimer ou
d’amender une disposition quelconque de la Constitution par
sa seule volonté. La Constitution en vigueur a Dantzig est
donc toujours la Constitution telle qu’elle a été approuvée
par la Société des Nations. C’est la une obligation inter-
nationale à laquelle le Sénat de la Ville libre ne peut pas
se dérober; et les magistrats de Dantzig se font un devoir
de respecter strictement les prescriptions de la Constitution,
laquelle prime toutes les autres lois.

30
68 A/B 65 (DÉCRETS-LOIS DANTZ.). — OP. IND. NAGAOKA

Jusqu'à présent, la Société des Nations a considéré que
les mesures prévues dans la législation dantzikoise fournissent
la garantie nécessaire pour assurer le respect de la Constitu-
tion. Si la Société arrivait à la conclusion que ces mesures
ne sont pas suffisantes, il lui appartiendrait de demander à
la Ville libre, en vertu du Traité de Versailles, les garanties
nouvelles que la Société jugerait indispensables pour lui per-
mettre d'accomplir la mission dont elle est chargée.

Eu égard à ce qui précède, j'estime que les décrets-lois du
29 août 1935 dont il s’agit sont compatibles avec la Consti-
tution ou, plus exactement, qu'ils ne touchent d'aucune façon
aux dispositions de celle-ci, bien qu’ils confèrent au juge des
pouvoirs plus larges que ceux qu'il possédait antérieurement ;
j'estime, d'autre part, que, lorsqu'un arrêt aura été rendu par
application des dispositions des décrets-lois, la question pourra
se poser de savoir si cet arrêt est ou non conforme à la
Constitution.

(Signé) H. NAGAOKA.

31
